Citation Nr: 1441061	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  10-28 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for bilateral hearing loss.

2.  Entitlement to a total rating based on individual unemployability (TDIU rating).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty from November 1974 to December 1977.

The bilateral hearing loss claim comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  Service connection for bilateral hearing loss was granted therein, and an initial noncompensable disability evaluation was assigned for bilateral hearing loss, effective from November 19, 2009.  Disagreeing with the evaluation, the Veteran subsequently perfected an appeal.

In August 2010, a Travel Board hearing was convened before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been associated with the claims file.

In a September 2011 decision, the Board denied the previously appealed tinnitus claim and added the TDIU issue to the appeal under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board then remanded the TDIU issue and the bilateral hearing loss issue to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 


FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's service-connected bilateral hearing loss has been manifested, at worst, by Level II hearing in the left ear and Level I hearing in the right ear.

2.  The Veteran's service-connected disabilities are not shown to be of such severity so as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The bilateral hearing loss appeal arises from the Veteran's disagreement with the initial rating assigned following the grant of service connection for bilateral hearing loss.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  See 38 C.F.R. § 3.159(b)(3)(1) (2013).  In so providing, the courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the section 5103 notice provided in December 2009 before the grant of service connection for bilateral hearing loss was legally sufficient, VA's duty to notify in this case is satisfied.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, supra. 

Regarding the TDIU appeal, the Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in September 2011 provided the Veteran with an explanation of the type of evidence necessary to substantiate his TDIU claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the effective date that could be assigned should the TDIU be awarded, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This letter was provided prior to the initial RO adjudication of his claim in the July 2012 Supplemental Statement of the Case (SSOC), as the issue was added to the Veteran's appeal by the Board in its September 2011 decision.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

For all of these reasons, the Board concludes that the appeals may be adjudicated without a remand for further notification.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disabilities currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  Additionally, the Veteran has been afforded a VA examination to evaluate his two service-connected disabilities (tinnitus and bilateral hearing loss).  The report of that evaluation contains all findings needed to properly evaluate his disabilities.  38 C.F.R. § 4.2 (2013).  The Board also finds no credible lay or medical evidence demonstrating or alleging an increased severity of the service-connected bilateral hearing loss and tinnitus since the most recent VA examination in April 2010.  Thus, there is no duty to provide further medical examinations and opinions for the claims on appeal.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

With regard to the VA examinations of record, the Board calls attention to Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In Martinak, the United States Court of Appeals (Court) held that relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id.  In this regard, the April 2010 VA examiner specifically noted the Veteran's complaints that he has trouble hearing when in group conversations at work.  The Board finds this statement adequately describes the functional effects of the Veteran's disability, and demonstrates that the VA examiner elicited information from the Veteran about the effects of his disability.  Martinak, 21 Vet. App. at 455.

In this regard, the Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) (2013) in considering whether referral for an extraschedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  The VA Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  Therefore, the VA examination is not defective under Martinak.  21 Vet. App. at 455.    

Furthermore, the Veteran was afforded a Board hearing in August 2010.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2013); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

In this regard, the Board notes initially that the Veteran has not been afforded a Board hearing on his TDIU issue, as this issue was added to his appeal after the hearing.  However, to date, the Veteran has not requested a Board hearing for his TDIU issue.  At his Board hearing, the Veteran was provided the opportunity to testify on his unemployability and the effects of his service-connected bilateral hearing loss and tinnitus on employability.  Regarding the bilateral hearing loss appeal, during the Board hearing, the VLJ specifically noted the issue as entitlement to an initial compensable rating for hearing loss."  The VLJ noted the element of the claim that was lacking to substantiate the claim for benefits (i.e., why the Veteran felt a compensable rating for his bilateral hearing loss was warranted).  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the Veteran has not asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its September 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included sending the Veteran a VCAA notice letter for his TDIU claim, which was provided to him in September 2011.  The remand also directed the AOJ to obtain the Veteran's February 2010 VA audiogram results, which were obtained and associated with the claims file.  The remand included obtaining the Veteran's recent VA treatment records, which were obtained and associated with his Virtual VA paperless claims file.  Finally, the remand directed the AOJ to readjudicate the Veteran's claims, which was accomplished in the July 2012 SSOC.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims, such that the essential fairness of the adjudication is not affected.

II.  Initial Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2013).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran is in receipt of a noncompensable (0 percent) disability rating under DC 6100 for his bilateral hearing loss.  38 C.F.R. §§ 4.85, 4.86.  He seeks a higher initial disability rating.

Disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  VA regulations require that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  Id.  

Furthermore, additional considerations apply in cases of exceptional patterns of hearing impairment.  Under the provisions of 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  This provision does not apply in this case, since the Veteran has puretone thresholds below 55 decibels at some tested frequencies, and further discussion of 38 C.F.R. § 4.86(a) is not required.

In April 2010, the Veteran was provided a VA audiological examination.  The examination revealed the following puretone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
Average
LEFT
20
60
60
65
51
RIGHT
15
10
35
40
25

Using the Maryland CNC test, the speech recognition score was 86 percent for the left ear and 94 percent for the right ear.  The mechanical application of the above test results compels a numeric designation of Level II in the left ear and Level 1 in the right ear under Table VI.  These results do not warrant the application of Table VIa under 38 C.F.R. § 4.86(a).  Consequently, the values from Table VI are used.  Under Table VII (38 C.F.R. § 4.85), the designation of Level II hearing in the left ear and Level I hearing in the right ear requires the assignment of a 0 percent evaluation under DC 6100.  

The remaining treatment records in the claims file, to include the February 2010 VA audiogram, do not provide contrary results to those discussed above.  Thus, based on the VA examination, the Board finds that the Veteran is not entitled to a compensable initial disability rating for his service-connected bilateral hearing loss.  38 C.F.R. §§ 4.85, 4.86, DC 6100.  

Furthermore, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant a staged rating.  Fenderson, 12 Vet. App. at 126.  

The Board has also considered the lay statements of record from the Veteran, his spouse, his friends, his manager, and his co-worker.  The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that these people are all competent to give evidence about the Veteran's symptoms that they observe.  The Veteran is competent to report that he experiences certain symptoms, such as difficulty hearing conversations with background noise, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examination that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiner has the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

In sum, the preponderance of the evidence is against the assignment of a compensable disability rating for the service-connected bilateral hearing loss at any time during the appeal period.  Thus, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Extraschedular Consideration

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. 
§ 3.321(b)(1), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral sensorineural hearing loss with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

Specifically, the Veteran indicated that he had difficulty understanding conversations and difficulty hearing when background noise was present.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

III.  TDIU Claim

The Veteran contends that he is unemployable as a result of his service-connected disabilities (bilateral hearing loss and tinnitus).  

For historical purposes, the TDIU claim was added to the bilateral hearing loss appeal by the Board in September 2011.  This decision was based upon the April 2010 VA general medical examination, in which the Veteran stated that he had been unemployed for one to two years.  Yet the reason given for this was not his service-connected tinnitus disability and/or bilateral hearing loss disability, but rather simply that he was laid off.  Reference was also made by the Board to the August 2010 Travel Board hearing, during which the Veteran testified that it was difficult finding employment given his ear disabilities, particularly his tinnitus. 

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

The Court held that in determining whether the veteran is entitled to a total disability rating based upon individual unemployability neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.   

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the veteran's service-connected disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination, which includes an opinion on what effect the veteran's service-connected disabilities have on his or her ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2012). 

Presently, the Veteran is service-connected for bilateral hearing loss (rated as 0 percent disabling) and tinnitus (rated as 10 percent disabling).  By way of application of the combined ratings table, the Veteran's combined rating is 10 percent.  38 C.F.R. § 4.25 (2012).  The Veteran does not meet the percentage requirements for consideration of a total evaluation under 38 C.F.R. § 4.16(a).

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of their service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Director of Compensation and Pension Service (C&P) all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a).  The Court has clarified that where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  An assessment for extraschedular referral requires consideration of all of the veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  

Accordingly, the Board will now consider whether the competent evidence otherwise demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.

Initially, the Board notes that, as described at his recent VA examination, the Veteran is currently unemployed.  He alleges that his service-connected disabilities prevent him from obtaining and following substantially gainful employment.  In his December 2011 TDIU formal application, the Veteran indicated that he last worked full-time in May 2008 as a Property Manager for Herkimer County Community College.  The Veteran previously held this position for over three years, and was a Property Manager full-time prior to this position for various companies.  Subsequently, the Veteran worked three weeks full-time for the Rochester Yacht Club as a Dock Worker in October 2011.  The Veteran stated that he was now unable to secure or follow any substantially gainful occupation due to his service-connected "tinnitus obstruction of hearing clarity."  In his November 2009 service connection claim for bilateral hearing loss (which was later granted), the Veteran denied being on Social Security Administration (SSA) disability benefits.  In the November 2009 claim, the Veteran also reported that he had completed two years of college education, and had a certificate in Property Management.  At his August 2010 Board hearing, the Veteran testified that it was difficult finding employment given his ear disabilities, particularly his tinnitus. 

In a December 2011 statement, the Veteran indicated that his tinnitus was a "serious distraction" that prevented him from concentrating fully and that forced him to become an alcoholic.  The Veteran also reported being too embarrassed to work "because people think I am stupid and they make jokes about my ethnic Polish and dumb Pollack jokes."  The Veteran indicated that he had to leave his last job because he was a "safety hazard" and could not clearly hear instructions.  In another December 2011 statement, the Veteran stated that he could not learn anything because he did not hear the right things.  He also indicated that his tinnitus affects his sleep.  He reported that hearing aids do not help his problem.

In December 2011, the Veteran's spouse, friends, co-worker, and manager all submitted lay statements in support of the Veteran's claim.  The Veteran's manager at the Rochester Yacht Club stated that the Veteran struggled with instructions about running machinery and could not hear clearly or learn the various configurations of knots.  The manager indicated that the Veteran eventually left the job because "his disability was a safety problem."  The co-worker at the Rochester Yacht Club reported that the Veteran had a hard time following instructions on the job and did not hear things the right way.  The Veteran's friends and spouse described the Veteran's hearing problems and his difficulty learning, listening, and absorbing sound.

In February 2012, the Veteran's previous employer, Rochester Yacht Club, submitted a statement, indicating that the Veteran voluntarily resigned from his prior full-time position of Yard Laborer that he had worked at for three weeks.  The employer did not answer if the Veteran had lost any time during the 12 months preceding the last date of his employment due to his disability.  

Also, in February 2012, the Veteran's previous employer, Herkimer County Community College, submitted a statement, indicating that the Veteran was not reappointed to his prior position of Assistant Director of Maintenance in May 2009.  The Veteran had previously held this full-time position for a little over three years.  The employer found that the Veteran had not lost any time during the 12 months preceding the last date of his employment due to his disability.  

Concerning the medical evidence of record, the Veteran was afforded a VA general medical examination in April 2010, in which the Veteran stated that he had been unemployed for one to two years.  Yet the reason given for this was not his tinnitus disability and/or bilateral hearing loss disability but rather simply that he was laid off.  A VA medical opinion concerning the Veteran's employability was not provided.

The Veteran was afforded a VA audiological examination in April 2010.  The VA examiner specifically noted the Veteran's complaints that he had trouble hearing when he was in group conversations at work.  A VA medical opinion concerning the Veteran's employability was not provided.

In reviewing the evidence thoroughly, the Board finds that the Veteran's service-connected disabilities do not render him unable to obtain or maintain substantially gainful employment.  The Veteran's service-connected bilateral hearing loss, as discussed above, is not severe enough to warrant a compensable disability rating.  Contrary to the beliefs of the Veteran and his family and friends, the evidence of record does not demonstrate that the Veteran is unable to work because his tinnitus and bilateral hearing loss prevent him from listening and understanding work instructions.  The evidence demonstrates that the Veteran's current unemployability is due to being laid off and/or voluntary resignation.  In fact, the Veteran himself reported at the April 2010 general medical examination that he was currently unemployed because he was laid off.  The Veteran's prior employers did not state that the Veteran was fired or laid off due to his service-connected disabilities.  Neither employer reported the bilateral hearing loss and/or tinnitus as having any effect on the Veteran's termination from the positions; instead, the employers indicated that the Veteran voluntarily resigned from one position and was not reappointed for another position.  

The question in this case is whether the Veteran's service-connected bilateral hearing loss and tinnitus prevents the Veteran from engaging in a substantially gainful occupation.  The record shows that the Veteran completed 2 years of college and has worked for many years as a property manager and as an Assistant Director of Maintenance.  He has also worked on a dock and as a laborer.  The Veteran's educational background as well as his past work experience demonstrates that he is capable of a wide range of administrative and manual tasks.  While it has been reported that he struggled with instructions about running machinery and could not learn the various knots configuration, there is nothing to suggest that his hearing loss and tinnitus prevented this learning process.  While the Veteran may have had difficulty hearing some verbal instructions, there are jobs where written instructions could be given.  Additionally, although the Veteran's hearing loss may cause a safety hazard in some positions, it has not been established that he is presented from all forms of a substantially gainful occupation, especially given his work history of doing manual labor and performing administrative duties.  The evidence of record does not demonstrate that the Veteran's bilateral hearing loss and tinnitus prevent the Veteran from securing and obtaining substantially gainful employment in his past position as a Property Manager, a position consistent with his educational and vocational experiences.

In short, the probative evidence of record does not establish that the Veteran's service-connected disabilities preclude him from securing and maintaining substantially gainful employment consistent with his educational and vocational experiences.  In light of this, application of 38 C.F.R. § 4.16(b) is not warranted and the claim for a TDIU rating claim must be denied.



ORDER

Entitlement to an initial compensable disability evaluation for bilateral hearing loss is denied.

Entitlement to a TDIU is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


